DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-8, 11-14, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hage et al. (US 2009/0049422) (hereinafter Hage) in view of Baikov et al. (US 2007/0255718) (hereinafter Baikov).
Regarding claims 1, 13, and 20, Hage teaches a computer-implemented method, non-transitory computer-readable storage medium having instructions to perform the method and a system comprising a memory and processor(s) configured to perform the method for using defined computing entities, the method comprising: based on user input information, creating a new defined entity type that describes a data structure of a defined computing entity and at least one behavior of the defined computing entity (fig. 34 and ph. [0319]-[0331], “FIG. 34 shows the following algorithm that is defined when a user creates a new Entity Type and publishes the changes: 1. Save 3401 the Entity Type information 3402 into the database 3403…”; fig. 14, behaviors 1405); defining the at least one behavior of the defined computing entity (ph. [0120], “similarly, the Behavior of an Attribute Entity Type can define its own set of Properties (e.g., Method Type, Location, or Parameters) as shown in FIG. 15… behaviors 1521 such as described in specifications 1523.”). Hage does not explicitly teach associating at least one interface with the new defined entity type, wherein the at least one interface represents a reference entity type with a collection of behavior information. However, Baikov teaches defining the at least one behavior of the defined computing entity by associating at least one interface with the defined entity type, wherein the at least one interface represents a reference entity type with a collection of behavior information (figs. 4 and 6, ph. [0035]-[0036], “To expose the web service types defined in a WSDL file of the web service, the dynamic proxy via a dynamic web service client API provides type metadata model 304 for data type description. Type metadata model 304 consists of interfaces used for describing web services types, while various fields in these interfaces are represented by appropriate getter methods. The implementations of these interfaces are provided by the core web services framework when type metadata model 304 is loaded. The types of type metadata model 304 are registered in special metadata registry (e.g., ExtendedTypeMapping) which act as a main tool for working with the type-related metadata. In one embodiment, type metadata model 304 includes several type- and model group-related interfaces, classes, components, and elements, such as type element 602, type attribute 604, type group 606, type simple content 608, type any 610, type XML node 612, type field 614, type structure 616, type complex type 618, type facet 620, type simple type 622, type base 624, and extended type mapping 626. Extended type mapping 626 is contained in dynamic generic service 408 of FIG. 4. In one embodiment, javax.xml. namespace.QName may be used to denote fully qualified XML names, which includes an xml local name and a namespace. Further, this composes an xml identifier to be used to name xml nodes, elements or attributes. This identifier may also be used in XML Schema to name XML Schema Definition (XSD) Types. The top level types defined in XML Schema may have unique qname to serve as a key to finding an XSD type metadata in the registry. The type system of XML schema contains two groups of types: simple types 622 and complex types 618. Simple types 622 are used to contain textual content without other XML tags. Complex types 618 are used to represent structured XML content, containing tags and attributes. Base type 624 in this type system (e.g., xsd:anyType) can contain both the simple and complex contents and serves as the base type for both the simple and complex types 618, 622.”); and executing an operation on the defined computing entity according to the at least one behavior of the defined computing entity (ph. [0046], “At processing block 916, the interface metadata and the type metadata are inspected and the relevant information (such as innovation description and type description) and the APIs are used for a dynamic WS invocation model to dynamically invoke web services. At processing block 918, the dynamic invocation model dynamically invokes a web services (e.g., without having to create a corresponding proxy for the web service).”). One of ordinary skill in the art before the effective filing date would have been motivated to modify Hage in the manner taught by Baikov in order to “provide for loading and describing of dynamic web services interfaces, data access, and object manipulation” (Baikov, ph. [0005]). 
Regarding claims 2 and 14, the Hage/Baikov combination teaches the method of claim 1 and medium of claim 13. Baikov further teaches instantiating the defined computing entity as an instance of the new defined entity type, wherein the defined computing entity has the data structure and exhibits the at least one behavior (ph. [0027]-[0028], “Dynamic invocation 306 provides a dynamic invocation API to provide methods to invoke loaded web service models using generic object trees. In one embodiment, interface metadata model 302 and type metadata model 304 contain the web services client metadata. The objects sent or received by the client are herein referred to as generic object trees. These are the instances of the data types described in the metadata. The objects in such trees are either instances of one or more of interface and primitive Java types (e.g., com.sap.engine.services.webservices.espbase.client.dynamic.content.Generi- cObject interface or primitive Java types)… In one embodiment, various interfaces, classes, objects, and components relating to the interface metadata model 302 and the dynamic invocation model 306 are used to generate a dynamic WS client or dynamic WS client API. For example, a dynamic web services client is provided by a factory object (e.g., com.sap.engine.services.webservices.espbase.client.dynamic.Generic- ServiceFactory factory object) at factory 410. Factory 410 may be used for both standalone (e.g., J2SE) and container-managed cases (e.g., J2EE). Furthermore, a method (e.g., GenericServiceFactory.newInstance( ) static factory method) at factory 410 may be used to create factory instances.”).
Regarding claim 4, the Hage/Baikov combination teaches the method of claim 1. Baikov further teaches the at least one behavior of the defined computing entity represents an executable operation having an operation definition and an operation binding (ph. [0032], “In one embodiment, each interface metadata 302 is represented by an interface or object (e.g., com.sap.engine.services.webservices. espbase.client.dynamic.DInterface object). The DInterface object represents the information from a WSDL PortType and a WSDL Binding couple. Each interface object may contain a set of operations and each operation may contain multiple parameters. The operations and operation parameters are represented by a dynamic operation object (e.g., DOperation object) and a dynamic parameter object (e.g., DParameter object), respectively. The web service type metadata (e.g., type metadata 302 of FIG. 3) can be obtained by the DGenericService object by using a method (e.g., DGenericService.getTypeMetadata( ) method). Since the web service is represented by a single WSDL, the web service interfaces share a common type system.”)
Regarding claim 5, the Hage/Baikov combination teaches the method of claim 1. Baikov further teaches the operation definition comprises a name of the executable operation (fig. 4, dynamic parameter 405 getName()), input information of the executable operation and output information of the executable operation (fig. 4, dynamic parameter 405, input = 1, output = 2; ph. [0034], “For each operation, the DInterfacelnvoker object uses a parameter configuration object (e.g., ParametersConfiguration object) to transfer input parameters and operation results. These parameters are set or obtained using their names in the respective DParameter metadata entries.”), and wherein the operation binding comprises a type of execution of the executable operation and a logic to be executed for the executable operation (ph. [0032], “In one embodiment, each interface metadata 302 is represented by an interface or object (e.g., com.sap.engine.services.webservices.espbase.client.dynamic.DInterface object). The DInterface object represents the information from a WSDL PortType and a WSDL Binding couple. Each interface object may contain a set of operations and each operation may contain multiple parameters. The operations and operation parameters are represented by a dynamic operation object (e.g., DOperation object) and a dynamic parameter object (e.g., DParameter object), respectively. The web service type metadata (e.g., type metadata 302 of FIG. 3) can be obtained by the DGenericService object by using a method (e.g., DGenericService.getTypeMetadata( ) method). Since the web service is represented by a single WSDL, the web service interfaces share a common type system.”). 
Regarding claim 16, the Hage/Baikov combination teaches the medium of claim 13. Baikov further teaches the at least one behavior of the defined computing entity represents an executable operation having an operation definition and an operation binding (ph. [0032], “In one embodiment, each interface metadata 302 is represented by an interface or object (e.g., com.sap.engine.services.webservices. espbase.client.dynamic.DInterface object). The DInterface object represents the information from a WSDL PortType and a WSDL Binding couple. Each interface object may contain a set of operations and each operation may contain multiple parameters. The operations and operation parameters are represented by a dynamic operation object (e.g., DOperation object) and a dynamic parameter object (e.g., DParameter object), respectively. The web service type metadata (e.g., type metadata 302 of FIG. 3) can be obtained by the DGenericService object by using a method (e.g., DGenericService.getTypeMetadata( ) method). Since the web service is represented by a single WSDL, the web service interfaces share a common type system.”), and wherein the operation definition comprises a name of the executable operation (fig. 4, dynamic parameter 405 getName()), input information of the executable operation and output information of the executable operation (fig. 4, dynamic parameter 405, input = 1, output = 2; ph. [0034], “For each operation, the DInterfacelnvoker object uses a parameter configuration object (e.g., ParametersConfiguration object) to transfer input parameters and operation results. These parameters are set or obtained using their names in the respective DParameter metadata entries.”), and wherein the operation binding comprises a type of execution of the executable operation and a logic to be executed for the executable operation (ph. [0032], “In one embodiment, each interface metadata 302 is represented by an interface or object (e.g., com.sap.engine.services.webservices.espbase.client.dynamic.DInterface object). The DInterface object represents the information from a WSDL PortType and a WSDL Binding couple. Each interface object may contain a set of operations and each operation may contain multiple parameters. The operations and operation parameters are represented by a dynamic operation object (e.g., DOperation object) and a dynamic parameter object (e.g., DParameter object), respectively. The web service type metadata (e.g., type metadata 302 of FIG. 3) can be obtained by the DGenericService object by using a method (e.g., DGenericService.getTypeMetadata( ) method). Since the web service is represented by a single WSDL, the web service interfaces share a common type system.”). 
Regarding claim 6, the Hage/Baikov combination teaches the method of claim 1. Baikov further teaches the data structure of the defined computing entity is defined as a data schema to which the defined computing entity adheres (ph. [0025], “Type metadata model 304 may be implemented as an API and loaded from a WSDL schema and contain the types used by a particular web service. Type metadata model 304 includes type metadata to describe a type metadata API and contain utility methods that return the required types, such as WS types and Java types, for specific web service type.”; figure 6, data schema to which the defined computing entity adheres). 
Regarding claim 7, the Hage/Baikov combination teaches the method of claim 6. Baikov further teaches the data schema represents at least one data field to be presented in the defined computing entity (fig. 6, “possible field types”) and data type information (ph. [0038], “DSimpleType 622 represents each of the schema simple types, including xsd:anySimpleType that is base type for each simple type in schema.”), cardinality information (ph. [0041], “DElement 602 is used to extend DField 614 and is further used to represent an XML Element. It contains cardinality information and element names.”), and optionality information of the at least one data field (ph. [0039], “A CHOICE field indicates that the elements in the structure are alternatives and merely one valid alternative between the elements is possible to be sent or received”).
Regarding claim 17, the Hage/Baikov combination teaches the medium of claim 13. Baikov further teaches the data structure of the defined computing entity is defined as a data schema to which the defined computing entity adheres (ph. [0025], “Type metadata model 304 may be implemented as an API and loaded from a WSDL schema and contain the types used by a particular web service. Type metadata model 304 includes type metadata to describe a type metadata API and contain utility methods that return the required types, such as WS types and Java types, for specific web service type.”; figure 6, data schema to which the defined computing entity adheres), and wherein the data schema represents at least one data field to be presented in the defined computing entity (fig. 6, “possible field types”) and data type information (ph. [0038], “DSimpleType 622 represents each of the schema simple types, including xsd:anySimpleType that is base type for each simple type in schema.”), cardinality information (ph. [0041], “DElement 602 is used to extend DField 614 and is further used to represent an XML Element. It contains cardinality information and element names.”), and optionality information of the at least one data field (ph. [0039], “A CHOICE field indicates that the elements in the structure are alternatives and merely one valid alternative between the elements is possible to be sent or received”).
Regarding claims 8 and 18, the Hage/Baikov combination teaches the method of claim 1 and medium of claim 13. Baikov further teaches the defined computing entity comprises a runtime entity (ph. [0023], “To send and receive information, in one embodiment, the dynamic runtime uses generic objects so that in those cases where a web service can be used having to generate a proxy and/or write client application against a generated proxy. The metadata structures via WSDL 206, for example, provide information about the structure of the object tree. Since the type definition language for web services is XML Schema, the metadata that describes the request and response structure is also XML- or XML infoset-based. A metadata model is developed to provide an easy to use model that is based on metadata structure without covering one hundred percent of XML Schema.”). 
Regarding claim 11, the Hage/Baikov combination teaches the method of claim 1. Baikov further teaches receiving the user input information from a user through an application programming interface (API) (ph. [0024], “Using a WS invocation API or WS endpoint 210, application 214 can invoke the loaded web service model via dynamic proxy 200.”). 
Regarding claim 12, the Hage/Baikov combination teaches the method of claim 1. Baikov further teaches receiving the user input information from a user through a user interface (UI) and an application programming interface (API) coupled to the UI (ph. [0022], “dynamic proxy 200 is employed as a common dynamic API such that an application or user, such as WS consumer 212, does not need to generate or use proxy classes, but instead, WS consumer 212 can use dynamic proxy 200 as the common dynamic API to invoke web services 208 via WS endpoint 210… Using this technique, various user interfaces (UIs) are built around web services such that they are independent of the web services as part of web service model 204.”). 


Claim 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baikov as applied to claims 1 and 13 above, and further in view of Hornbeck (US 11,010,191) (hereinafter Hornbeck).
Regarding claims 3 and 15, the Hage/Baikov combination teaches the method of claim 1 and medium of claim 13. Baikov further teaches executing the operation on the defined computing entity according to the at least one behavior of the defined computing entity comprises executing the operation on the defined computing entity according to the at least one behavior of the defined computing entity (ph. [0046], “At processing block 916, the interface metadata and the type metadata are inspected and the relevant information (such as innovation description and type description) and the APIs are used for a dynamic WS invocation model to dynamically invoke web services. At processing block 918, the dynamic invocation model dynamically invokes a web services (e.g., without having to create a corresponding proxy for the web service).”). The Hage/Baikov combination does not explicitly teach that it is in a hybrid cloud system. However, Hornbeck teaches Hornbeck teaches executing an operation of a web service API in a hybrid cloud system (column 8, ln. 5-17, “DevOps Command Abstraction Service 140 may provide an API and command line interface unification service. This may include binding all electronic communication calls to IaaS/cloud providers and vendors behind a single, homogenous set of defined commands. DevOps Command Abstraction Service 140 may help DevOps developers and software developers build infrastructure, operating systems, and software independent of IaaS/Cloud-specific API and CLI call discrepancies. In some examples, DevOps Command Abstraction Service 140 creates a true “Hybrid Cloud” interface, abstraction intentional IaaS/Cloud Vendor “lock-in” attempts by homogenizing service calls behind a single interface.”). One of ordinary skill in the art before the effective filing date would have been motivated to modify the Hage/Baikov combination to provide a proxy to a hybrid cloud as taught by Hornbeck in order to provide homogenized service calls behind a single interface to both public and private cloud systems (Hornbeck, ln. 16). 

Allowable Subject Matter
Claims 9, 10, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Claims 9 and 19
	Regarding claims 9 and 19, Applicants argue that the amendments to the claims overcome the rejection in the prior office action (Remarks pg. 8). Applicants argument is found to be persuasive and the claims have been indicated as allowable.
Claims 1, 13, and 20
	Applicants argue that the amendments overcome the §102 rejection as being anticipated by Baikov. (Remarks, pg. 6). However, Applicant’s argument regarding “based on user input information, creating a new defined entity type” is rendered moot by the new grounds of rejection under §103 in view of Hage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Barinaga (US 2015/0143329) teaches processing and presentation of information;
Patrudu (US 2013/0268258) teaches representing and processing activity models.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W WATHEN whose telephone number is (571)270-5570. The examiner can normally be reached M-F 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. WATHEN
Primary Examiner
Art Unit 2198



/BRIAN W WATHEN/            Primary Examiner, Art Unit 2198